Citation Nr: 1537727	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a dental condition for treatment purposes was raised by the record due to his claim to service connect a dental disability, which has not been appealed to the Board.  A February 2000 deferred decision notes that this claim was to be sent to the nearest dental clinic, but that was not apparently ever accomplished.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board therefore does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's hypertension is related to service.


CONCLUSION OF LAW

The criteria are met for service connection for hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's VA physician opined in March 2011 that the Veteran's hypertension is at least as likely as not related to service.  He indicated that the Veteran was seen for hypertension and hypercholesterolemia starting in 1992, and was shown to have elevated blood pressure readings throughout service until retirement.  He indicated that there was no treatment for high blood pressure until March 2011.

He was not given a VA examination because the RO found that his blood pressure readings did not show hypertension in service, and did not, apparently, find that the March 2011 opinion required comment or even acknowledgement.

Accordingly, service connection for hypertension is granted.  


ORDER

Service connection is granted for hypertension.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


